DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Rowland on 07/12/2022.
	The claims are amended as follows:
	Claims 12 and 13 are hereby cancelled.
	
Claim 1 is hereby amended to read: “…has a chlorine content between 0.001 and 1 at. %”

Claim 18 is hereby amended to read: “…has a chlorine content between 0.001 and 1 at. %”

Election/Restrictions
Claims 1 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 16-17, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 06/12/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Final Rejection Office Action on 02/18/2022, the Examiner rejected Claims 1-7 and 9-11, 14-15, and 18 on the grounds of 35 USC 103 (Endler) and 35 USC 112(b).  
In view of the amendments to Claim 18, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed to articles consisting of metal, hard metal, cermet or ceramic and coated with a hard material., which articles are coated with a single- or multi-layer layer system by means of a thermal CVD method without plasma excitation, wherein the single- or multi-layer layer system contains at least one nanocomposite layer with an overall composition of (TixSiv)(CaNbOc) with 0.7 < x ≤ 0.99 and 0.01 ≤ y < 0.3 and 0.4 < a < 0.9 and 0.1 < b < 0.6 and 0.01 < c ≤ 0.1, with x+y=1 and a+b+c=1, wherein the nanocomposite layer comprises a first nanocrystalline phase of cubic titanium oxycarbonitride with a crystallite size of 10 nm to 20 nm and a second, amorphous phase of silicon. oxycarbonitride or silicon oxycarbide, wherein Ti-O bonds and Si-O bonds are formed; and wherein the nanocomposite layer has a chlorine content between 0.001 and 1 at%. A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to nanocomposite layer with an overall composition of (TixSiv)(CaNbOc) with 0.7 < x ≤ 0.99 and 0.01 ≤ y < 0.3 and 0.4 < a < 0.9 and 0.1 < b < 0.6 and 0.01 < c ≤ 0.1, with x+v=1 and a+b+c=1, wherein the nanocomposite layer comprises a first nanocrystalline phase of cubic titanium oxycarbonitride with a crystallite size of 10 nm to 20 nm and a second, amorphous phase of silicon. oxycarbonitride or silicon oxycarbide, wherein Ti-O bonds and Si-O bonds are formed.
In regards to Applicant’s Arguments filed on 05/18/2022, Applicant argues that the specific addition of CO or CO2 as previously discussed in the previous Applicant’s Arguments results in the Ti-O and Si-O bonds being formed within the nanocomposite layer, and the a (Applicant’s Arguments, Pages 7-8).  Additionally, Applicant notes that such a structure results in impedance of crack propagation and resulting improvements in service life of the wear protection layer and tool function (Applicant’s Arguments, Page 8).  
In regards to Applicant’s Arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  In particular, as argued by the Applicant, Endler does not teach the limitations of the claims as amended, which in particular set forth the specific addition of CO or CO2 as previously discussed in the previous Applicant’s Arguments results in the Ti-O and Si-O bonds being formed within the nanocomposite layer, and  resulting layer being lamellar, which is neither known nor obvious in view of the previously cited Endler in conjunction with Si/Ti atomic ratios.  Therefore, Applicant has met its burden in showing that the prior art as applied is not prima facie obvious over the limitations of the claims as instantly amended; therefore, Applicant’s argument is persuasive.
Furthermore, it is noted that Japanese Patent Application No. JP 2019-543349, in the same patent family as the instant invention, received a Decision to Grant a Patent on 06/20/2022 by the Japanese Patent Office, and that European Patent Application No. EP 18706206 received a Decision to Grant a European Patent on 09/09/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784




/Daniel J. Schleis/Primary Examiner, Art Unit 1784